Citation Nr: 0946183	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  09-20 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to February 
1946.  He died in September 2006 at the age of 85.  The 
appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in September 2006 at age 85.  According 
to the Certificate of Death, the immediate cause of death was 
respiratory arrest due to chronic obstructive lung disease 
(COPD), as a consequence of pulmonary embolus, as a 
consequence of post traumatic stress disorder (PTSD).

2.  At the time of the Veteran's death, service connection 
was established for amputation of the left thumb through 
proximal phalanx, complete amputation of 2nd and 3rd fingers 
(rated as 50 percent disabling), chronic lumbosacral strain 
with traumatic arthritis (rated as 20 percent disabling), and 
one half to one inch shortening of right leg with mild 
compensatory scoliosis (rated as 0 percent disabling).

3.  Service-connected disabilities did not cause the 
Veteran's death or contribute materially or substantially to 
the cause of death.

4.  The disorders that resulted in the Veteran's death, 
respiratory arrest, COPD, pulmonary embolus, and PTSD are 
unrelated to his active duty service.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or 
contribute substantially or materially to the cause of the 
Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.312 
(2009).
                                                                          
2.  The causes of the Veteran's death, respiratory arrest 
with COPD, pulmonary embolus, and PTSD, were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5103A, 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.304(f), 3.312, 4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish entitlement to service connection for 
the cause of a veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2009).  A service-connected disability is the principal 
cause of death when that disability, "singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. § 
3.312(b) (2009).  To be a contributory cause of death, the 
disability must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c) (2009).

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran died in September 2006 at age 85.  According to 
the Certificate of Death, the immediate cause of death was 
respiratory arrest, due to COPD, as a consequence of 
pulmonary embolus, as a consequence of PTSD.

The Board will first consider whether the Veteran's service-
connected disabilities caused or contributed substantially or 
materially to his death.  As noted above, at the time of his 
death, service connection was established for thumb and 
finger amputations (50 percent disabling), low back 
disability (20 percent disabling), and shortened right leg 
with scoliosis (0 percent disabling).  

Significantly, the appellant does not contend and evidence of 
record does not otherwise establish a relationship between 
the Veteran's service-connected hand, back, or leg 
disabilities and his death.  Moreover, minor service-
connected disabilities, particularly those of a static nature 
or those not materially affecting a vital organ (e.g., those 
disabilities affecting muscular or skeletal functions), are 
not held to have contributed to a death that is primarily due 
to unrelated disability.  38 C.F.R. § 3.312(c)(2), (3) 
(2009).

In this case, the Board finds that the Veteran's service-
connected disabilities (finger amputations, low back, and 
right leg) did not affect a vital organ nor could they be 
reasonably be expected to have contributed to his ultimate 
demise from a respiratory disorder.  For these reasons, the 
evidence does not support a finding that his service-
connected disabilities were related to his death.

Next, the Board will consider whether the causes of the 
Veteran's death (respiratory arrest, COPD, pulmonary embolus, 
PTSD) were related to active duty service.  First, the 
appellant does not contend, and evidence of record does not 
otherwise establish, that respiratory arrest, COPD, or a 
pulmonary embolus were incurred as a result of any other 
incident of active service.  Indeed, those disorders were not 
demonstrated until many years following the Veteran's 
discharge from active duty in 1946.

Rather, the appellant, other members of the family, and a 
fellow serviceman submitted statements concerning a nexus 
between PTSD and the Veteran's active duty service.  
Therefore, the Board will focus its inquiry on whether PTSD, 
listed as a cause of death, should be service-connected.  

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2009).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

As set forth under DSM-IV, a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.

The law provides that "[i]f the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. § 3.304(f)(1) 
(2009).

Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is unrelated 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 
(1994).

For certain chronic disorders, such as psychosis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

The thrust of the appellant's contentions is that the Veteran 
developed PTSD as a result of combat operations overseas, 
including injuries received during that combat.  Service 
treatment records show treatment for various disorders 
stateside but contain no notations showing his location in a 
foreign country.  Specifically, records detailed that he 
injured his hand and lost multiple fingers in an accident 
involving a train while stateside in May 1943.  Moreover, the 
records reflect no complaints of, treatment for, or diagnosis 
related to psychiatric symptomatology.  

The Board has considered the appellant's statements, as well 
as those of family members and a service buddy, that the 
Veteran was involved in combat operations in North Africa and 
Italy, as well as received traumatic injuries during active 
duty.  Moreover, during his lifetime, as well as VA treatment 
records included in the file, he reported that he had PTSD as 
a result of participating in combat battles and campaigns in 
North Africa, Sicily, and Anzio and receiving multiple 
injuries while disarming a landmine during service.  

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	The appellant and other laypersons are competent to report 
their observations regarding the Veteran's death because this 
requires only personal knowledge as it comes to them through 
their senses.  Layno, 6 Vet. App. at 470.  However, 
determining whether a cause of death due to a disorder such 
as PTSD is related to the Veteran's active service is not the 
type of medical issue that a layperson can provide competent 
evidence on questions of etiology or diagnosis.  

Moreover, in support of her claim that the Veteran 
participated in combat, the appellant submitted a copy of his 
discharge papers.  Significantly, there are major 
inconsistencies between the discharge papers obtained from 
the service department and those submitted by the appellant.  

The appellant's copy (which the Veteran had also submitted 
during his life time) showed that he received a Purple Heart 
and Bronze Star, participated in battles and campaigns in 
North Africa, Sicily, and Anzio, and received wounds in 
action, including shortening of the right leg, loss of three 
fingers on left hand, and two broken vertebra of the lower 
back. 

On the other hand, service personnel records, including what 
appears to be an original discharge certificate, as well as a 
certified copy of the Veteran's discharge from the Clerk of 
Court date stamped in April 1948, show that he, in fact, had 
no foreign service, no wounds received in action, and 
participated in no battles and campaigns.  Of note, even 
though he was the recipient of the American Theater Ribbon, 
Good Conduct Medal, and Victory Ribbon, he was not awarded 
any combat medals or decorations.

In attempting to reconcile the apparent conflict between the 
discharge papers received from the service department and the 
discharge papers submitted from the appellant, the Board 
finds it significant that the typed sections of her document, 
which includes the awards of a Purple Heart and Bronze Star, 
the wounds received in action, and battles and campaigns, are 
larger and spaced differently than the rest of the typing on 
the document.  Moreover, the Board places high probative 
value on the discharge papers filed with the Clerk of Court 
in April 1948, which includes an original, raised seal, and 
is identical to the service department document.

In sum, the discharge papers submitted by the appellant 
appear to have been tampered with.  Consequently, the Board 
places more probative value on the service department 
discharge document and the certified copy of the discharge 
from the Clerk of Court (which are identical).  As such, the 
appellant's document is not considered by the Board as 
credible supporting evidence of the claimed in-service 
stressors regarding combat or wounds received in action.  

As the service records indicate that the Veteran had never 
served in any foreign country, was not awarded any medals 
indicative of combat, and received his service-connected hand 
and arm injuries from an accident involving a train while 
stateside, the evidence does not support a finding that he 
engaged in combat with the enemy within the meaning of 38 
U.S.C.A. § 1154(b).  Gaines v. West, 11 Vet. App. 353, 359 
(1998).  

Accordingly, the statements of the Veteran during his life 
time, the appellant, and other family members, as well as a 
fellow serviceman, concerning the alleged stressors may not 
be accepted, standing alone, as sufficient proof of their 
occurrence.  Therefore, independent evidence is necessary to 
corroborate the lay statements as to the occurrence of the 
claimed stressors.  Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).

After a review of the claims file, however, the Board finds 
that the evidence of record does not corroborate the 
Veteran's claimed in-service stressors.  As discussed above, 
available service treatment and service personnel records do 
not show any service in North Africa or Italy, any wounds 
received in action, or the receipt of any combat medals.

Additional efforts were made to verify the claimed in-service 
stressors.  The Board notes that multiple searches were 
conducted for additional service personnel records, as well 
as verification of receipt of the Purple Heart.  Responses 
indicated that the Veteran's service records were unavailable 
and appeared to have been destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  

The Board recognizes that in such cases there is a heightened 
obligation to assist the appellant in the development of the 
case, a heightened obligation to explain findings and 
conclusions, and a heightened duty to consider carefully the 
benefit of the doubt rule in cases, such as in this 
situation, in which records are presumed to have been or were 
destroyed while the file was in the possession of the 
government.  Washington v. Nicholson, 19 Vet. App. 362, 369-
70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 
217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).

Additional attempts to verify the claimed stressors were also 
made through official sources, to include the National 
Archives and Records Administration (NARA) and NPRC in 2005.  
It was noted that examination of the Army unit records from 
the 399th Replacement Company (the unit a fellow serviceman 
indicated the Veteran was a member of) as well as from the 
9222nd Military Police Guard Attachment (the organization 
listed on the Veteran's official Honorable Discharge) did not 
show any notations mentioning the Veteran or contain any 
pertinent materials.  

A copy of an isolated document from the Office of the Surgeon 
General (SGO) simply revealed that the Veteran was treated at 
Camp Polk, Louisiana, for neuralgia and unsatisfactory 
amputation stump in January 1944 before being sent back to 
duty. 

The Board acknowledges that the Veteran was diagnosed with 
PTSD in VA treatment records dated in 2005 and 2006.  
However, "[a]n opinion by a mental heath professional based 
on a post service examination of the veteran cannot be used 
to establish the occurrence of a stressor."  Cohen v. Brown, 
10 Vet. App. 128, 145 (1997).

In consideration of the above, the Board finds that the in-
service stressors identified by the Veteran during his life 
time, the appellant, or other laypersons of record have not 
been verified as is necessary to establish entitlement to 
service connection for PTSD pursuant to 38 C.F.R. § 3.304(f).  
As credible supporting evidence that the claimed in-service 
stressors occurred has not been found, the Board need not 
analyze whether the Veteran had a current diagnosis of PTSD 
under 38 C.F.R. § 4.125.  As such, the Board finds that the 
weight of the competent evidence of record does not support a 
finding that PTSD was related to service.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for the Veteran's cause of death and there 
is no doubt to be otherwise resolved.  As such, the appeal is 
denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the appellant in November 2006 and August 2008 that fully 
addressed all four notice elements.  The letters informed her 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.  
Therefore, she was "provided the content-complying notice to 
which [s]he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  

Furthermore, the claim was readjudicated, and a supplemental 
statement of the case was issued in April 2009.  
Consequently, the Board finds that the duty to notify has 
been satisfied.

With respect to the Dingess requirements, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection for the 
Veteran's cause of death.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of her case to the 
Board and complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a claimant in the development 
of the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and obtaining a medical opinion when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the appellant has submitted SGO records, a copy of the 
Certificate of Death, and lay statements on her behalf.  
Additionally, the RO obtained service treatment records, 
available service personnel records, all relevant VA 
outpatient treatment records, and private treatment records.  

Moreover, the Board finds that a VA opinion is not warranted.  
Given the absence of verified in-service stressors or combat 
exposure as well as any identified symptomatology for many 
years after separation, and no competent evidence of a nexus 
between service, the Veteran's service-connected 
disabilities, and his cause of death, a remand for a VA 
medical opinion would unduly delay resolution.

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for the cause of the Veteran's death is 
denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


